Citation Nr: 0215993	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis with headaches and throat irritation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1994, including service in the Southwest Asia 
theater of operations from November 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Winston-Salem Regional Office (RO), which denied 
prior final claims of service connection for headaches, 
cervical spine and throat disabilities, and sinusitis.  In 
April 2000, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

By letter in March 2001, the veteran clarified that his 
headache and throat symptoms were part and parcel of his 
sinus disability, and he asked that such conditions be 
considered "as one problem."  Thus, the issues on appeal 
have been recharacterized as set forth on the cover page of 
this decision, at the veteran's request.  

As set forth in more detail below, the Board has determined 
that new and material evidence has been submitted to reopen 
the claim of service connection for sinusitis, with headaches 
and throat irritation.  However, prior to a final decision on 
this matter, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  By April 1996 decision, the RO denied service connection 
for headaches, a throat disability, a cervical spine 
disability, and sinusitis; although the veteran was notified 
of that determination and of his procedural and appellate 
rights by April 1996 letter, he did not appeal within the 
applicable time period.  

2.  The evidence added to the record since the April 1996 RO 
decision denying service connection for headaches, throat 
disability, and sinusitis includes statements and a clinical 
record, not previously considered, which bear directly and 
substantially on the specific matter under consideration 
regarding the issue of service connection for sinusitis, 
including headaches and throat symptoms.

3.  The evidence added to the record since the April 1996 RO 
decision denying service connection for a cervical spine 
disability is either cumulative or does not bear directly and 
substantially upon the specific matter under consideration, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claim of service connection for a 
cervical spine disability.


CONCLUSIONS OF LAW

1.  The April 1996 RO determination denying service 
connection for headaches, a throat disability, a cervical 
spine disability, and sinusitis is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995).  

2.  New and material evidence has been received to reopen the 
claim of service connection for sinusitis, including 
headaches and throat symptoms.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  New and material evidence has not been received to reopen 
the claim of service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with the 
enactment of Veterans Claims Assistance Act of 2000 (VCAA), 
which provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2002).  VCAA also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  The record indicates that the veteran has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate his claims by way of RO 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes that the discussions in those documents 
and at the hearing adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  In any event, it is noted that 
VCAA left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108, 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f) (West Supp. 2002).

While final regulations to implement VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As the veteran's claims to reopen were 
already pending on the effective date of the new regulations, 
and as the new regulations expressly apply only to newly-
filed claims, the Board finds that such provisions are 
inapplicable here.  

In view of the foregoing, the Board concludes that there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claims and that VA 
has fulfilled the duty to assist and notify under VCAA.  

I.  Factual Background

The veteran's October 1971 military preinduction medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in March 
1977, he complained of a sore throat for the past two days.  
The assessment was sore throat.  In November 1980, he sought 
treatment for neck stiffness after sleeping.  The assessment 
was muscle spasms.  On physical examinations in October 1983 
and March 1987, the veteran's head, neck, sinuses, and throat 
were normal on clinical evaluation.  No pertinent 
neurological abnormality was identified.  

In December 1991, the veteran sought treatment for headaches, 
a sore throat, and chills.  On examination, the throat was 
normal with negative cervical lymph nodes.  The assessment 
was viral syndrome.  On physical examinations conducted in 
March 1992 and February 1993, the veteran's head, neck, 
sinuses, and throat were normal on clinical evaluation.  No 
pertinent neurologic abnormality was identified.  

In October 1993, the veteran sought treatment for sinus 
congestion, sore throat, and coughing.  The assessment was 
upper respiratory infection.  In November 1993, he complained 
of throat irritation associated with coughing.  The 
assessment was again upper respiratory infection.  In March 
1994, he complained, inter alia, of frontal headaches.  The 
assessment was viral syndrome.  

At his July 1994 military retirement medical examination, the 
veteran's nose, sinuses, neck, and musculoskeletal system 
were normal on clinical examination.  On a report of medical 
history, the veteran indicated a history of sinusitis ("one-
time only" in 1987), nose and throat trouble ("common cold 
or flu"), and recurrent pain at the junction of the neck.  

In October 1994, the veteran filed an application for VA 
compensation benefits, including service connection for a 
one-time episode of sinusitis in 1987, chronic neck pain, and 
a condition manifested by congestion and difficulty in 
swallowing in the throat.  

In connection with his claim, the RO obtained VA clinical 
records showing that the veteran underwent a Persian Gulf 
examination in November 1994.  At that time, he reported that 
he experienced, inter alia, frequent headaches.  He denied 
problems with his ears or nose, but indicated that he had 
chronic phlegm in his throat as well as occasional stiffness 
and popping in his neck.  On examination, the veteran's nose 
and throat were unremarkable.  His neck was supple.  
Neurologic examination was normal.  The assessments included 
headaches, undetermined etiology.  

On VA general medical examination in January 1995, the 
veteran reported that he had been treated for sinusitis on 
two occasions in service, but had no residual problems.  He 
also reported that he had been experiencing headaches since 
his return from the Persian Gulf.  He indicated that he had 
also experienced a "dry, cottony feeling in the posterior 
pharynx on and off for the past three years."  On 
examination, the veteran's head, neck, nose, sinuses, and 
throat were normal.  The diagnoses included headaches without 
neurological sequelae.  

On VA orthopedic examination in January 1995, the veteran 
reported a history of problems with his neck since Desert 
Storm.  His main complaints were popping, spasm, and mild to 
moderate pain, with no limitation of motion.  The diagnosis 
was "Neck pain:  Gone.  Patient's diagnosis is most 
compatible with early degenerative disease by exam.  However, 
subsequent X-ray of the cervical spine showed a slight 
exaggeration of the normal lordotic curve, but was otherwise 
unremarkable.  There was also an incidental finding of a 
congenital fusion of the 3rd and 4th cervical vertebrae.  The 
examiner added that X-rays do not correspond with a diagnosis 
of degenerative disease.  

In April 1995, records show that the veteran sought treatment 
for a cough.  He reported persistent drainage in the pharynx.  
The assessment was sinus congestion with cough.  

VA clinical records show that in June 1995, the veteran 
reported pain in the cervical area and requested chiropractic 
therapy.  The assessment was cervical strain.  In October 
1995, he again sought treatment for chronic cervical pain 
since 1990.  He denied a history of injury.  Examination 
showed normal range of motion, with no spasm, atrophy, or 
abnormal reflexes.  X-ray examination showed a congenital 
abnormality of the cervical spine.  The assessment was 
congenital anomaly of the cervical spine and calcification of 
longitudinal ligament.  

Also in October 1995, the veteran complained of dysphasia 
with aspiration since 1990.  The throat was normal on 
examination.  X-ray examination showed findings consistent 
with minimal chronic sinusitic changes.  A barium swallow 
test was essentially negative, but for a questionable finding 
at the right side of the cervical esophagus.  CT scan of the 
neck was recommended.  

In November 1995, the veteran was evaluated in the Ear, Nose, 
and Throat clinic in connection with his complaints of 
headaches and throat symptoms.  The assessment was possible 
chronic sinusitis versus allergic sinusitis with post nasal 
drip.  A CT scan in December 1995 showed mild to moderate 
chronic sinusitic changes involving the frontal air cells, 
ethmoid air cells, and both maxillary antra.  A CT scan of 
the neck showed no suspicious soft tissue masses; there was 
an apparent asymmetry of the sinuses with the right piriform 
sinus being relatively larger than the left.  In January 
1996, the veteran requested a refill of medication for 
sinusitis.  In March 1996, it was noted that CT scan of the 
sinuses had shown ethmoid disease bilaterally, but that a CT 
scan of the neck was normal.  The assessment was sinusitis.  

In October 1995, the veteran stated that he had had a 
persistent problem in his throat since 1990, including a 
"cotton" feeling and difficulty swallowing.  In a November 
1995 statement, the veteran indicated that he had headaches 
and throat symptoms since returning from the Persian Gulf.  
Prior to that time, he indicated that he had only one episode 
of sinusitis.  In February 1996, he stated that medication 
prescribed by VA had decreased his symptoms of headaches and 
the need to clear his throat.  He indicated that it had no 
effect on his need to pop his neck.  The veteran indicated 
that he felt that his symptoms may be related to exposure to 
smoke in the Persian Gulf.  

By April 1996 decision, the RO, inter alia, denied service 
connection for headaches, a throat disability, "neck 
cramps/pain," and sinusitis, finding that the record did not 
show that these disabilities were incurred in service.  By 
April 29, 1996 letter, the RO notified the veteran of its 
decision, and further advised him of his procedural and 
appellate rights by enclosure (VA Form 4107).  The veteran 
did not timely appeal the RO determination; thus, it is 
final.  38 U.S.C.A. 7104(b).  

Evidence associated with the claims folder since that April 
1996 decision includes lay statements from friends of the 
veteran.  Several individuals who served with the veteran 
indicated that in April 1980, he was involved in an 
automobile accident.  One individual indicated that the 
veteran told her at the time that his neck hurt, but he did 
not seek treatment.  

In an September 1996 statement, the veteran's pastor 
indicated that he believed that the veteran's headaches, neck 
cramps, and throat irritations were related to his service in 
the Persian Gulf.  

In October 1996, an individual who served with the veteran 
reported that they had played football in service, and that 
the veteran had been tackled numerous times.  He indicated 
that, as a result, the veteran complained of neck cramps and 
neck aches in service.  He also noted that the veteran had 
been involved in a car accident and that his physical fitness 
training may have aggravated an old neck injury.  

In a May 1997 statement, a friend who met the veteran after 
his return from the Persian Gulf indicated that the veteran 
complained of neck pain and headaches which he felt may be 
related to exposure to chemical agents.  

In a May 1997 statement, the veteran indicated that his 
throat problems, which he originally attributed to exposure 
to chemicals in the Persian Gulf, were actually attributable 
to polyps in his sinuses that regularly drained down his 
throat, causing irritation.  He indicated that he had been 
advised by his treating physician that Persian Gulf veterans 
had a higher incidence of polyps.  Regarding his neck 
condition, he noted that he no longer believed that it was 
due to exposure to chemicals in the Persian Gulf.  Rather, he 
indicated that had recently been advised by a VA physician 
that his neck abnormality looked like a healed injury.  He 
noted that he recently remembered that he had been in an 
automobile accident in service and thereafter had neck pain, 
although he did not seek treatment because he "could not 
risk being labeled as a shirker."  Regarding his headaches, 
he indicated that he felt that they were related to stress 
from serving in the Persian Gulf.  

In his November 1998 substantive appeal, the veteran claimed 
that he had symptoms of sinusitis in service, such as 
headaches and throat irritation, and that it took several 
years for medical professionals to recognize the problem as 
sinusitis.  He indicated that he had been advised by his VA 
physician that Persian Gulf veterans had a higher incidence 
of sinusitis.  He indicated that he asked his physician to 
put it in writing, but he refused, stating that "VA knows 
this."  Regarding his neck problem, the veteran indicated 
that he had chronic pain since service and was recently told 
that he had "some kind of anomaly in my joints."  

In March 2001, the veteran stated that in February 2001, he 
had been examined in the ENT clinic and was advised that he 
had nasal polyps.  He indicated that the physician who 
examined him advised that based on the "constant symptoms I 
have experienced, I probably had chronic sinusitis since 
before I left the Army."  He also indicated that he was 
advised that his headaches and throat symptoms were part and 
parcel of his sinus disability.  Attached to his statement 
was a February 2001 VA clinical record showing a diagnosis of 
nasal polyps, as well as a newspaper article noting that 
headaches and post nasal drip were symptoms of sinusitis.  

In a June 2001 statement, the veteran indicated that he had 
recently been evaluated at the Durham VAMC in connection with 
his nasal polyps.  He indicated the treating physician 
"fully agreed with me that it was unfortunate" that his 
sinus condition had gone undiagnosed for so long.  He further 
indicated that the physician "asked me to inform you that he 
has a write-up defending my case, which he says you have the 
ability to obtain.  Attached to the veteran's statement was a 
June 2001 VA clinical record showing that he was seen for 
symptoms of nasal obstruction, post nasal drip, and 
headaches, which he claimed had been present for the past 10 
years.  He further reported that he had been diagnosed with 
nasal polyps in February "after seeing multiple military 
physicians without any diagnosis."  It was noted that 
"[t]his all started when he was in the military."  The 
assessment was allergic rhinitis with nasal polyps.  

The RO thereafter requested additional VA clinical records 
pertaining to the veteran's claim.  The only records 
forwarded by the VAMC were those previously submitted by the 
veteran.  

In April 2002, the veteran reiterated that he had been 
suffering from symptoms such as headaches and throat 
irritation since service.  He indicated that he had reported 
these symptoms, but believed that medical professionals had 
failed to refer him to a specialist who would have diagnosed 
his problem as sinusitis.  Regarding his neck pains, he 
indicated that he had had such pains since service and 
believed that they were due to a combination of his 1980 
automobile accident, as well as strenuous physical training, 
which aggravated his congenital condition.  

II. Law and Regulations

As noted above, by April 1996 decision, the RO denied service 
connection for headaches, a throat disability, "neck 
cramps/pain," and sinusitis, finding that the record did not 
show that these disabilities were incurred in service.  
Although the RO notified the veteran of its decision, and 
further advised him of his procedural and appellate rights by 
enclosure (VA Form 4107), he did not timely appeal the RO 
determination.  Thus, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. 7104(b).  

The veteran now seeks to reopen these claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence as to any issue 
material to the determination, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C. § 5107(b) (West 1991 & 
Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (when a claimant seeks VA benefits, and the evidence 
is in relative equipoise, he or she shall prevail).  

III.  Analysis

Regarding the claim of service connection for sinusitis, 
including headaches and throat symptoms, the Board notes that 
it was originally denied by the RO in April 1996 on the basis 
that sinusitis was not shown to have been incurred in 
service.  

The evidence associated with the claims folder since that 
April 1996 RO decision includes numerous statements from the 
veteran delineating his theory of the case, including the 
fact that he experienced symptoms in service and continuously 
thereafter which have now been recognized as indicative of 
sinusitis and/or nasal polyps.  Also included in the 
additional records submitted since April 1996 is a June 2001 
VA clinical record noting that the veteran's sinus symptoms 
"started while he was in the military."  

This evidence is new as it was not previously of record.  
Moreover, the Board finds that it is material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability in that it 
implies that his current nasal polyps condition may have had 
its inception in service.  Thus, the reopening requirements 
of 38 U.S.C.A. § 5108 have been met regarding the claim of 
service connection for sinusitis, including headaches and 
throat symptoms.  As noted, however, the Board has determined 
that additional development of the evidence is needed with 
respect to this issue, prior to a decision on the merits.  

Regarding the issue of service connection for a cervical 
spine disability, the Board finds that new and material 
evidence has not been submitted.  The additional evidence 
associated with the record since the April 1996 decision 
includes photocopies of many records previously considered by 
the RO, including service medical records.  Under applicable 
regulation, evidence which is merely duplicative of evidence 
already in the record cannot be considered "new" for 
purposes of reopening a claim. 38 C.F.R. § 3.156(a).  Thus, 
the evidence set forth above is not new and material.  

Likewise, many of the medical records submitted by the 
veteran do not show treatment for a cervical spine 
disability.  These records obviously do not bear on the 
specific matter under consideration, and thus do not provide 
a new factual basis on which to reopen the veteran's claim of 
service connection for a cervical spine disability.  

Also submitted were lay statements from the veteran and 
numerous acquaintances attesting to the fact that he 
complained of neck pain in service and thereafter, and 
speculating that his current neck pain may be due to various 
causes, including an automobile accident, strenuous physical 
training, carrying heavy backpacks, or exposure to chemical 
agents.  

The Board finds that the aforementioned statements are not 
new and material evidence.  First, the contentions to the 
effect that the veteran experienced neck pain in service and 
thereafter, regardless of the postulated cause, are 
essentially the same as those of record at the time of the 
RO's previous decision; thus, they are repetitious of 
evidence previously considered, and are not new and material 
evidence sufficient to reopen the claim.  38 C.F.R. § 
3.156(a).

In any event, the record does not establish that the veteran, 
or any of the individuals who provided statements, possess a 
recognized degree of medical knowledge; thus, they lack the 
competency to provide a medical opinion, including 
attributing the veteran's neck pain to a particular event.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), it was held that a 
lay person was not competent to offer medical opinion or 
diagnosis and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

Also associated with the record since the April 1996 decision 
is a statement from the veteran to the effect that he had 
been advised by a VA physician that he had a neck abnormality 
which looked like a healed injury.  However, the actual VA 
clinical records do not support this assertion; rather 
clinical evidence consistently describes the X-ray findings 
of a cervical spine abnormality as a congenital anomaly, 
which is not a "disease or injury" for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  The Board notes that it has 
been held that "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the veteran's statement lacks probative weight 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In sum, a review of the record indicates that the evidence 
submitted or obtained since the April 1996 decision denying 
service connection for a cervical spine disability is either 
cumulative or does not bear upon the specific matter under 
consideration, and thus does not provide a new factual basis 
on which to reopen the veteran's claim of service connection 
for that disability.  In view of the foregoing, the Board 
concludes that the additional evidence submitted since the 
April 1996 decision is not new and material and does not 
warrant a reopening of the veteran's claim of service 
connection for a cervical spine disability.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.




	(CONTINUED ON NEXT PAGE)









ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for sinusitis, including 
headaches and throat symptoms; to this extent, the appeal is 
granted.  

New and material evidence not having been submitted to reopen 
the claim of service connection for a cervical spine 
disability, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

